IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

Ke KR KKK KEKE KKK KEKE KKK KEK

 

THE STATE OF MONTANA

VS.
Seth William Daniel No._CR 19-102-BLG-DLC
DOB:_ 1994 PETITION TO OPEN

JUVENILE/SEALED RECORDS
SSN:_XXX-XX-6466

Whereas the above-name defendant entered a plea of GUILTY to Prohibited Person in
Possession of a Firearm and District Court Judge Susan P. Watters having ordered a Pre-
Sentence Investigation into the Defendant’s background, the Petitioner requests all juvenile or
sealed records pertaining to the Defendant, including Court documents, Law Enforcement,
Juvenile Court Services, County Probation, County Welfare, Department of Institution records,
medical and institutional treatment records and Department of Institutions records, be made
available.

aie ees U.S. Probation/Parole Officer

Date 1] /5/ /9

KKK KKK KK KK

ORDER

KKK KK KKK KK

The Court having considered the aforementioned petition; does hereby order the release of
pertinent juvenile records, including sealed records, held by any Court, Law Enforcement,
Juvenile Court Services, County Probation, County Welfare, medical and institutional treatment
records, Department of Institutions records or agency of the Adult/Juvenile Probation and Parole
Officer.

Lee ae Ribedies US. District Judge

Dated this /6 day of rer erebece 2019.
